29 N.Y.2d 814 (1971)
In the Matter of Carey Transportation, Inc., Respondent,
v.
Fioravante G. Perrotta, as Finance Administrator of the City of New York, Appellant.
Court of Appeals of the State of New York.
Argued October 7, 1971.
Decided November 18, 1971.
J. Lee Rankin, Corporation Counsel (Isaac C. Donner and Samuel J. Warms of counsel), for appellant.
David E. Schwab, II, Harold J. Drescher and Morton L. Price for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs; no opinion.